SAWYER, J.
This is an action to recover taxes. The question arises upon demurrer to the complaint, and the point relied) on is, that the description “an undivided interest in the Chabolla Grant, etc.,” is insufficient, because the amount of the undivided interest is not stated. The complaint also avers “that the said William Hicks was then and there the owner of, and that there was duly 'assessed to him, the above-described real estate, etc.” The land thus appears to be an undivided interest in a certain grant, and Hicks is the owner of the interest assessed; that is to say, Hick’s undivided interest in the grant is the land assessed for which the taxes are sought to be recovered. We think the description sufficient. The land is designated; the only difficulty is as to the amount of the interest, and that is shown to be the proportion owned by Hicks, be it more or less. It is certainly sufficient as to Hicks, and upon the whole we think sufficient to charge the real estate as a party.
Judgment affirmed.
We concur: Sanderson, C. J.; Shafter, 'J'.
We dissent: Currey, J.; Rhodes, J.